Title: To George Washington from Henry Knox, 3 September 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     Westpoint 3 September 1782
                  
                  I have seen your Excellencys favor of this date directed to General McDougall, and myself.  For my own part I can have no objections to any service your Excellency shall think proper to employ me in, and I know of nothing to prevent my being in readiness to meet the Gentlemen from the Enemy, by the 16th or 18th instant.  There will be some arrangements necessary on our side with respect to the accommodations of the place where we shall meet, provision of Forage, and meats &c. which must be particularly attended to before the meeting takes place.
                  General McDougall seems to decline the commission for reasons which Major Baylies will give your Excellency.  I wish he might be prevailed upon to accept it, but I am apprehensive he will still continue of his present opinion.  I am Sir with the highest Respect your Excellencys most Obedient Servant
                  
                     H. Knox
                  
               